Exhibit 10.35

LOGO [g95654ex10_3601.jpg]

INVESTMENT MANAGEMENT AGREEMENT

THIS AGREEMENT, is made by and between the party whose name appears on the
signature page hereto (the “Client”) and Lazard Asset Management LLC (the
“Manager”).

WHEREAS, the Client desires to establish an investment account with the Manager
with respect to the assets of the Client and/or any entities set forth on
Schedule A attached hereto (which, together with all additions, increases and
substitutions, is defined as the “Account”) and to engage the Manager to manage
the Account and the Manager is willing to manage the Account pursuant to the
terms of this Agreement and the investment objective and guidelines, if any,
attached hereto as Schedule B (the “Guidelines”) or as Schedule I (“Currency
Hedging Authorization”).

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Client and the Manager hereby agree as follows:

1. Appointment and Powers of Manager.

1.1. Representations of the Client. The Client hereby represents and warrants
that: (a) the Client beneficially owns all of the assets in the Account or has
discretionary authority over such assets with authority to appoint an investment
manager with respect to such assets; (b) subject to the Guidelines, there are no
restrictions on the transfer, sale and/or public distribution of the assets in
the Account; (c) the Client has appointed no other current investment manager
with respect to the assets in the Account; (d) the Client has previously
furnished to the Manager (i) true and complete copies of trust or custodial
agreements with respect to assets in the Account (ii) a copy of all applicable
municipal statutes and regulations regarding the authority to enter into this
Agreement and to undertake the investments contemplated hereunder; (e) the
information set forth in Schedule D attached hereto is true and correct; and
(f) for institutional clients, an appropriate resolution of the Board of
Directors, or the Board of Trustees or similar governing body approving this
Agreement has been passed and a copy of such resolution with appropriate
certification has been provided to the Manager. The Manager shall be permitted
to include the name of the Client on its representative client list only with
the prior written approval of Client in each instance.

1.2. Appointment. The Client hereby appoints and engages the Manager to manage
the Account, with discretionary investment authority, subject to the Guidelines,
in accordance with the terms of this Agreement and the Manager hereby accepts
this appointment.

1.3. Authority and Duties of the Manager. Subject to the terms and conditions of
this Agreement including, without limitation, any investment restrictions set
forth in the Guidelines, the Client hereby grants the Manager complete and
unlimited investment and trading authority with respect to the Account and
appoints the Manager as the Client’s agent and attorney-in-fact with respect to
same. Without in any way limiting the preceding sentence and without obtaining
the consent of, or consulting with, the Client or any other person, the Manager
is hereby authorized, for and on behalf of the Client, with respect to the
Account, in the Manager’s discretion to:

a) purchase, sell, redeem, invest, reinvest or otherwise trade any security,
exchange-traded funds (“ETFs”), or other permitted investment for the Account;
provided, that any sale of a security held in the Account shall require the
prior approval of Client in each instance;

b) exercise any conversion and/or subscription rights available in connection
with any securities or other investments held in the Account;

c) maintain all or part of the assets in the Account uninvested in short-term
income-producing instruments for such periods of time as shall be deemed
reasonable and prudent by the Manager;

d) [Reserved];



--------------------------------------------------------------------------------

LOGO [g95654ex10_3601.jpg]

 

e) instruct the Custodian to deliver for cash received, securities sold,
exchanged, redeemed or otherwise disposed of from the Account, and to pay cash
for securities delivered to the Custodian and/or credited to the Account upon
acquisition of same for the Account;

f) determine how to vote all proxies received with respect to securities held in
the Account and, to the extent specified in the Guidelines, direct the Custodian
as to the voting of such proxies;

g) select broker-dealers, including, without limitation, any affiliate of the
Manager, to purchase, sell or otherwise trade in or deal with any security in
the Account; provided however, that the fees and other terms of engagement of a
broker-dealer that is an affiliate of Manager shall be at commercially
reasonable market rates.

h) place orders with any broker-dealer so selected, to purchase, sell or
otherwise trade in or deal with any security in the Account;

i) generally, perform any other act necessary to enable the Manager to carry out
its obligations under this Agreement; and

j) to certify to third parties the Client’s tax identification number.

Notwithstanding the foregoing, at the end of each Business Day the Manager shall
sweep all uninvested assets in the Account into the Client’s account with
Custodian (the “Custodian Account”). It is understood and agreed that unless
otherwise specified in Schedule B the assets in the Account constitute only a
portion of the assets of the Client or any entity set forth on Schedule A, the
Client has engaged others to manage such assets or has retained investment
responsibility for such assets, and the Manager is not responsible for the
overall diversification of the investment of such assets.

1.4. Selection of Broker-Dealers.

a) When selecting broker-dealers to effect portfolio transactions on behalf of
the Account, the Manager will select the broker-dealer(s) who, in the judgment
of the Manager, will provide best execution. In determining the ability of a
broker-dealer to provide best execution on a particular transaction for the
Account, the Manager will consider all relevant factors, including, without
limitation: (i) the ability of the broker-dealer to provide prompt and efficient
execution; (ii) the ability and willingness of a broker-dealer to facilitate the
transaction by acting as principal and going at risk for its own account;
(iii) the ability of the broker-dealer to provide accurate and timely settlement
of the transaction; (iv) the Manager’s knowledge of the negotiated commission
rates currently available and other current transaction costs; (v) the clearance
and settlement capabilities of the broker-dealer; (vi) the Manager’s knowledge
of the financial condition of the broker-dealer selected; and (vii) any other
matter relevant to the selection.

b) The Client understands and agrees that brokerage commissions on the Account’s
portfolio transactions may be directed to broker-dealers in recognition of
investment research and information furnished as well as for services rendered
in the execution of orders by such broker-dealers in accordance with
Section 28(e) of the Securities and Exchange Act of 1934. Accordingly, the
Manager may, in its discretion, cause the Account to pay a broker-dealer a
commission for effecting a transaction for the Account in excess of the amount
of commission another broker-dealer adequately qualified to effect such
transaction would have charged for effecting that transaction. This may be done
where the Manager has determined in good faith that such commission is
reasonable in relation to the value of the brokerage and/or research provided by
the broker-dealer to the Account or any other client account over which the
Manager exercises management discretion. The Manager shall not be required to
limit to the Account the use of the research or other services provided by a
broker-dealer in connection with effecting a transaction for the Account.

c) When the Manager determines that the purchase or sale of a security or other
permitted investment is in the best interest of the Account, as well as its
other clients, the Manager, to the extent permitted by applicable laws, may
aggregate the securities or investments to be sold or purchased for the Account
with

 

- 2 -



--------------------------------------------------------------------------------

LOGO [g95654ex10_3601.jpg]

 

those of its other clients in order to obtain a favorable execution and
favorable brokerage commissions. In such event, allocation of the securities or
investments to be purchased or sold, as well as the expenses incurred in the
transactions, will be made by the Manager in a manner the Manager considers
equitable and consistent with its obligations to the Client and to its other
clients.

d) Any transactions for the Account that are effected by the Manager through
Lazard Capital Markets LLC (“LCM”) or another broker-dealer affiliated with the
Manager on a national securities exchange of which LCM or such broker-dealer is
a member will be effected in accordance with Section 11 (a) of the United States
Securities Exchange Act of 1934, as amended, and the regulations promulgated
thereunder. The Client hereby authorizes LCM or such broker-dealer to retain
commissions for effecting such transactions and to pay out of such retained
commissions any compensation due to others in connection with effectuating those
transactions, provided that such commissions shall be at commercially reasonable
market rates. The Client hereby consents that, in effecting securities
transactions for the Account, an affiliate of the Manager may also act as agent
for one or more other parties to the transaction. The Client hereby acknowledges
that if an affiliate of the Manager acts as agent for another party to a
transaction, such affiliate will have a potential conflicting division of
loyalties and responsibilities regarding the parties to the transaction. The
Client acknowledges that this written consent to the Manager to act as agent for
other parties to a transaction may be revoked at any time by written notice to
the Manager.

2. Custody.

a) The Client shall notify the Manager of the appointment of any Custodian (the
“Custodian”) for all or a portion of the assets of the Account and shall provide
the Manager with the names of persons authorized to act on behalf of the
Custodian and such other information as the Manager may reasonably require.
Instances where the client request the Manager to receive payment of advisory
fees from directly debiting the client’s custodian account, the client hereby
authorizes such payment and the client agrees to receive a copy of the adviser’s
bill, which will be simultaneously sent to the custodian for payment. The bill
will show the amount of the fee, the value of the Client’s assets upon which the
fee was based and the specific manner in which the fee was calculated. The
Manager shall have no responsibilities or liabilities with respect to the
custody arrangements made by the Client, or to any act, decision or other
conduct of any custodian or of any other person having possession of the funds
or securities of the Account. The Client agrees to use reasonable efforts to
cause the Custodian to provide to the Manager information regarding
contributions to and/or withdrawals from the Account before such contributions
or withdrawals are made, and the Manager will in no way be responsible for any
failure by the Custodian to do so. The Client further understands and agrees
that any failure by the Custodian to do so will not affect the validity of any
transaction initiated by the Manager before receiving such information from the
Custodian.

b) To the extent that the assets of the Account have not been placed with a
custodian, LCM shall serve as the Custodian and the Client shall place the
assets comprising the Account in a separate account maintained with LCM. LCM
shall not charge the Client a custody fee for its services with respect to the
Account except for any expenses incurred in connection with performing the
custody services. In addition, transactions in over-the-counter securities may
be subject to a service charge to cover certain costs associated with clearance,
settlement and confirmation services provided by the applicant to complete the
transaction. Transactions on exchanges will be subject to a commission charge.
Commissions charged on such transactions vary according to the size and nature
of the transactions and of the account for which they are effected. LCM or an
affiliated broker-dealer of LCM may also receive shareholder distribution and
servicing fees (also known as “12b-l Fees”) from any money market mutual funds
into which uninvested assets in the account are swept.

3. Representations of the Manager. The Manager hereby represents to the Client
as follows: (a) the Manager is a registered investment adviser under the United
States Investment Advisers Act of 1940; and (b) the Manager shall treat as
confidential all information pertaining to the Account and to the Client and all
other aspects of the relationship established by this Agreement, except as may
be necessary to comply with the regulations of any governmental or
self-regulatory organization or with the order of any court or adjudicative body
of competent jurisdiction or to effectively perform its obligations and duties
under this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

LOGO [g95654ex10_3601.jpg]

 

4. Liabilities of the Manager and the Client. The Manager will deal in good
faith and with due diligence and will use reasonable skill and care in the
performance of its duties under this Agreement. The Manager shall not be liable
for any error of judgment, mistake of law, or for any loss suffered by the
Account in connection with the Manager’s discharge of its responsibilities under
this Agreement, except for loss resulting from a breach of the Manager’s
fiduciary obligation with respect to the Account or Manager’s gross negligence
or wilfull misconduct. The Manager shall have no responsibility whatsoever for
the management of any assets not in the Account. The Manager shall not be liable
for any loss to the Account resulting from the negligence, malfeasance,
nonfeasance or criminal conduct of any broker-dealer or other agent or
counterparty on behalf of the Account so long as such broker-dealer or other
agent or counterparty was selected by Manager with reasonable care. The Client
shall indemnify and hold harmless the Manager and its affiliates, agents and
employees from and against any and all liabilities, losses, damages, court costs
and reasonable expenses (including reasonable attorney’s fees), arising from the
act or omission of the Manager or any third party, except to the extent the same
results from a breach of the Manager’s fiduciary obligation with respect to the
Account or Manager’s gross negligence or wilfull misconduct. Notwithstanding the
foregoing, the Manager may be liable to the Client for acts of good faith and
nothing contained in this Agreement shall constitute a waiver or limitation of
rights that a Client may have under federal or state securities laws.

5. Directions and Information Provided to the Manager. The Client may, from time
to time, in the Client’s discretion, issue directions or instructions to the
Manager with respect to the Account and amend the Guidelines, provided that any
such directions, instructions or amendments are in writing and furnished to the
Manager. The Manager shall be fully protected in, and shall have no liability
for loss resulting from, relying upon any directions, instructions, or
amendments from the Client in accordance with the previous sentence and the
Client shall indemnify and hold the Manager harmless with respect to such
liability.

The Manager shall be fully protected in, and shall have no liability for loss
resulting from, acting upon any instrument, certificate or paper reasonably
believed by it to be genuine and to be signed or presented by the proper person
or persons, and the Manager shall be under no duty to make any investigation or
inquiry as to any statement contained in any such writing but may accept the
same as conclusive evidence of the truth and accuracy of the statements therein
contained and the Client shall indemnify and hold the Manager harmless with
respect to such liability.

Notwithstanding anything herein to the contrary, the Manager shall not be
obligated to follow any instruction or direction of the Client or to adhere to
any amendment to the Guidelines with respect to any transaction commenced on
behalf of the Account prior to the Manager’s receipt of such instruction,
direction or amendment, but only if Manager has made reasonable efforts to
cancel or otherwise unwind such transaction and is unable to do so in a
commercially reasonable manner.

6. Accounting and Reports. After the end of each calendar month, the Manager
shall furnish the Client with a monthly investment report for the Account which
report will include the fair market value for each investment included in the
Account.

7. Advisory Fee. The Client shall pay the Manager an advisory fee (the “Advisory
Fee”) for the services provided in accordance with the terms of Schedule C of
this Agreement attached hereto. If the management of the Account commences or
terminates at any time other than the beginning or end of a calendar quarter,
respectively, the Advisory Fee shall be prorated based on the portion of such
calendar quarter during which this Agreement was in force.

8. Termination; Additions and Withdrawals. Upon thirty (30) days’ written notice
either party hereto may terminate this Agreement as to the Account. On the
effective date of termination of this Agreement or as close to such date as is
reasonably possible, the Manager shall provide the Client with a final report
for the Account containing the same information as provided in the monthly
investment report described in paragraph 6 above. In addition, the Client shall
be entitled to make additions to or withdrawals from the assets in the Account
at any time, provided that the Client provides the Manager with notice of any
such additions or withdrawals within a reasonable time prior thereto.

 

- 4 -



--------------------------------------------------------------------------------

LOGO [g95654ex10_3601.jpg]

 

9. Entire Agreement and Assignment.

9.1. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter of this Agreement and no
modification, amendment or waiver of any of the provisions of this Agreement
shall be effective unless made in writing specifically referring to this
Agreement and signed by the parties hereto.

9.2. Assignment. This Agreement shall not be assigned (as that term is used in
the United States Investment Advisers Act of 1940) by either party without the
prior consent of the other party.

10. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms or provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction and the invalid or unenforceable
provision shall be deemed replaced with a valid and enforceable provision that
most closely reflects the intention of the parties.

11. Non-Exclusive Management. The Client understands that the Manager and its
affiliates may furnish and may continue to furnish investment management and
advisory services to others, and that the Manager and its affiliates shall be at
all times free, in their discretion, to make recommendations to, and investments
for, others which may or may not correspond to investments made for the Account.
The Client further understands that the Manager, its affiliates, and any
officer, director, member, employee or any member of their families may or may
not have an interest in the securities whose purchase and sale the Manager
effects for the Account. Actions taken by the Manager on behalf of the Account
may be the same as, or different from, actions taken by the Manager on its own
behalf or for others and actions taken by the Manager’s affiliates, officers,
directors, members, employees of the Manager or its affiliates, the family
members of such persons or other investors.

12. Authority. Each of the parties to this Agreement hereby represents that it
is duly authorized and empowered to execute, deliver, and perform this Agreement
and that such action does not conflict with or violate any provision of law,
rule or regulation, contract, deed of trust or other instrument to which it is a
party or to which it is subject and that this Agreement constitutes a valid and
binding obligation enforceable in accordance with its terms.

13. Applicable Law. To the extent not inconsistent with applicable federal law,
this Agreement shall be construed pursuant to, and shall be governed by, the
laws of the state of New York, applicable to contracts to be performed in New
York and without giving effect to the choice of law principles thereof.

14. Investment Manager Brochure and Related Disclosure. The Client hereby
acknowledges that the Client has received from the Manager a copy of the
Manager’s Form ADV, Part II, as currently filed, at least forty-eight hours
prior to entering into this Agreement.

15. Notices. All notices and other written communications specified herein shall
be deemed duly given if transmitted by mail to the Manager at 30 Rockefeller
Plaza, New York, New York 10112-6300, and to the Client at the address and,
telecopier number set forth on the signature page, or to such other address or
telecopier number as shall be specified in a notice duly given. All notices
shall be effective upon receipt.

16. Not a Fund. Nothing contained in this Agreement shall in any way, separately
or in the aggregate, constitute the establishment of an investment company or
mutual fund of any kind. Nor does the arrangement contemplated by this Agreement
constitute the existence or establishment of a security of any kind.

 

- 5 -



--------------------------------------------------------------------------------

LOGO [g95654ex10_3601.jpg]

 

17. Counterparts. This agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but together they shall constitute
one and the same instrument.

18. Reserved.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the 20th day of July, 2009.

 

Client Name:   MAX BERMUDA LTD.  

/s/ Joseph W. Roberts

Address:     LAZARD ASSET MANAGEMENT LLC By:  

/s/ Gerald B. Mazzari

  Gerald B. Mazzari, Chief Operating Officer

 

- 6 -